 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                                  No. 2:16-cv-02465-TLN-KJN
12                       Plaintiff,
13           v.                                          ORDER
14    AFSHIN ARYA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 28, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 83.)

23   Defendants have filed objections to the findings and recommendations. (ECF No. 84.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed November 28, 2018 (ECF No. 83) are adopted

 3   in full; and

 4           2. Defendant’s motion for Plaintiff to post-security and for a pre-filing order (ECF No.

 5   69) is denied.

 6   Dated: January 17, 2019

 7

 8

 9                                  Troy L. Nunley
                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
